Citation Nr: 1624374	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  12-33 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for a low back disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 15, 1975 to October 3, 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.

The Veteran testified at an April 2016 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The issue of entitlement to service connection for a low back disorder is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  A November 2008 rating decision denied service connection for a low back disorder.  The Veteran filed a notice of disagreement, but did not perfect an appeal of the decision to the Board after the statement of the case issued in April 2010.

2.  The evidence received since the prior denial relates to unestablished facts and raises a reasonable possibility of substantiating the claim for service connection for a low back disorder.  


CONCLUSION OF LAW

Following the prior final denial of November 2008, new and material evidence has been presented to reopen a claim of entitlement to service connection for a low back disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

To the extent that the action taken below is favorable to the Veteran, further discussion of VA's duties to notify and assist is not required at this time.  See Wensch v. Principi, 15 Vet. App. 362, 367-68 (2001).

Laws and Regulations

If a claim of entitlement to service connection is denied by an RO decision after a notice of disagreement is submitted, and an appeal is not perfected within 60 days of the mailing of the statement of the case or within one year of the original determination, that decision becomes final and generally cannot be reopened or allowed.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  Once that decision becomes final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

Evidence is new and material if it: (1) has not been previously submitted to agency decision-makers; (2) by itself or in connection with evidence previously included in the record, relates to an unestablished fact necessary to substantiate the claim; (3) is neither cumulative nor redundant of evidence already of record at the time the last prior final denial of the claim sought to be opened; and (4) raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Further, the threshold for raising a reasonable possibility of substantiating the claim is low.  Shade, 24 Vet. App. at 117.

Evidence may be considered new and material if it contributes "to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  For the purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the evidence submitted since the last final RO or Board decision will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Analysis

In November 2008, VA denied entitlement to service connection for a low back disorder finding that, while the Veteran was seen once in service for back pain, there was no showing of a permanent residual or chronic disability that occurred in or was caused by service.  In December 2008, the Veteran submitted a notice of disagreement.  Following the issuance of a statement of the case on April 2, 2010, the Veteran did not perfect his appeal within 60 days from the date that the statement of the case was mailed, and more than one year had passed since the original denial of the claim.  Hence, that decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.302, 20.1103.

The Board notes that Veteran stated he did not receive the March 2010 statement of the case, and in January 2011 it was resent.  However, the March 2010 statement of the case was sent to the Veteran's address of record and was not returned as undeliverable.  There is a presumption of regularity in the law to the effect that "[t]he presumption of regularity supports the official acts of public officers and, in the absence of clear evidence to the contrary, courts presume that they have properly discharged their official duties."  Clear evidence to the contrary is required to rebut the presumption of regularity.  Ashley v. Derwinski, 2 Vet. App. 307 (1992), (quoting United States v. Chemical Foundation, 272 U.S. 1, 14-15 (1926)). While the Ashley case dealt with regularity in procedures at the Board, in Mindenhall v. Brown, 7 Vet. App. 271 (1994), the presumption of regularity was applied to procedures at the RO level, such as in the instant case.  It is clear from these cases that a statement of a claimant, standing alone, is not sufficient to rebut the presumption of regularity in RO operations.  See Jones v. West, 12 Vet, App. 98, 100 (1998); Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992).  There is no probative evidence showing that the RO did not mail the statement of the case to the appellant's current address of record in April 2010.

The evidence received since that decision includes the Veteran's hearing testimony, additional VA treatment records, and an August 2011 VA examination report.  The RO denied the claim because medical records did not demonstrate a chronic back disability between the Veteran's in-service injury and 1986 injury.  See March 2010 Statement of the Case.  The Veteran has now provided testimony as to why he was unable to receive VA treatment for his back disability between his discharge and 1987 surgery.  He also indicated that he had problems with his back following the in-service injury.  This evidence relates to an unestablished fact needed to establish service connection (i.e., nexus).  

Therefore, the Board finds that new and material evidence has been received and the criteria to reopen the Veteran's claim for service connection for low back disorder are met.


ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disorder.  The appeal is allowed to this extent.


REMAND

The Veteran seeks entitlement to service connection for a low back disorder.  He has a current diagnosis of degenerative disc disease of the thoracolumbar spine.  See August 2011 VA Examination.  

A remand is needed to obtain outstanding Social Security Administration (SSA) records and other private treatment records.  In his April 2016 hearing testimony, the Veteran testified that he currently receives social security disability benefits.  Any SSA records must be obtained.  

Further, the claims file contains evidence that the Veteran was treated for his low back disability at Biloxi Regional Medical Center and Gulfport Memorial Hospital in 1986.  See March 1988 Letter from Dr. R.B.  The RO has obtained treatment records from Biloxi Regional Medical Center for 2006 to 2008, and from Gulfport Memorial Hospital for 2008.  However, the claims file contains no indication that the RO specifically attempted to obtain the treatment records from 1986, or that these records do not exist.  As such, the RO should attempt to obtain these records.

VA treatment records since October 2012 should also be obtained.

Once any additional treatment records are obtained, an additional VA medical opinion must be obtained to determine the nature and etiology of the Veteran's low back disorder.  The opinion must address any additional treatment records, and the Veteran's explanation for the lack of treatment records between his discharge and his 1987 back surgery.  The Veteran testified that the VA in Biloxi would not provide treatment, and he testified to continuous and worsening pain since his discharge.  See April 2016 Hearing Testimony.

Accordingly, the case is REMANDED for the following action:

1.  With the Veteran's help as necessary, obtain treatment records from Biloxi Regional Medical Center and Gulfport Memorial Hospital for 1986.  All attempts to obtain the records should be documented in the electronic claims folder.

2.  Request records, including medical records, pertaining to a claim for disability benefits from the SSA.  All attempts to obtain the records should be documented in the electronic claims folder.

3.  Obtain any outstanding VA treatment records, including any treatment records since October 2012.

4.  Also request the Veteran's official military personnel file, as it should provide additional information concerning the nature and extent of the injury in service.

5.  After any additional documents are obtained and associated with the electronic claims file, obtain a VA medical opinion.  The clinician is asked to determine the nature and etiology of the Veteran's low back disorder.  The clinician must be provided access to the Veteran's electronic claims file, and must specify in the report that the claims file has been reviewed.  Following the review of the claims file, the examiner must opine as to whether it is at least as likely as not (50 percent or greater possibility) that the low back disorder is etiologically related to service. 

The examiner's attention is directed to the Veteran's testimony regarding continuous and worsening pain since his discharge.  All opinions expressed by the clinician must be accompanied by a complete rationale, with citation to relevant medical findings.  If it is determined that a VA medical examination is necessary in order to provide the requested information, then one should be scheduled.

6.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


